Appellee’s Motion Granted; Appellant’s Motion Denied; Appeal Dismissed and
Memorandum Opinion filed January 31, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00112-CV
                                   ____________

           AIDAH MUSTAPHA and GIBRILL MUSTAPHA, Appellants

                                           V.

  HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR WELLS
   FARGO ASSET SECURITIES CORPORATION HOME EQUITY ASSET-
          BACKED CERTIFICATES, SERIES 2006-3, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Cause No. 968686


                      MEMORANDUM OPINION

      This is an appeal from a judgment in a forcible detainer action signed December 8,
2010. Appellants’ brief was originally due April 18, 2011. No brief or motion for
extension of time was filed. Accordingly, on May 5, 2011, this court ordered appellants
to file a brief by June 3, 2011, or the appeal would be dismissed for want of prosecution.
On June 2, 2011, appellants requested and were granted an extension of time until August
2, 2011 to file the brief. On July 29, 2011, appellants requested a further extension of
time. The extension was granted until October 3, 2011, with a notation that no further
extensions of time will be granted. No brief or motion for further extension was filed.
On October 20, 2011, this court again ordered appellants to file their brief on or before
October 31, 2011, or the appeal would be dismissed for want of prosecution. No brief
was filed. Instead, appellants filed a “motion not to dismiss the appeal” and a further
request for an extension of time to file their brief, which this court granted until January
2, 2012. In granting the extension, the court ruled that no further extensions of time
would be granted. No brief has been filed.
         On January 10, 2012, appellee filed a motion to dismiss the appeal for want of
prosecution.      See Tex. R. App. P. 42.3(b).     In response, appellants filed a motion
requesting the appointment of an attorney to represent them on appeal, claiming
indigence. Appellee has filed an objection to the request.

         The Sixth Amendment to the United States Constitution grants an indigent
criminal defendant the right to counsel, but does not apply to civil cases. See Turner v.
Rogers, 131 S. Ct. 2507, 2510 (2011). With rare exceptions, a party is not entitled to
court-appointed counsel in a civil case. Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex.
2003). Texas has statutorily provided for appointed counsel in juvenile delinquency
cases,1 in parental termination cases,2 and in cases in which application for court-ordered
mental health services has been made.3 A trial court has discretion to appoint counsel to
an indigent civil litigant, “in some exceptional cases” in which “the public and private
interests at stake are such that the administration of justice may best be served by
appointing a lawyer to represent an indigent civil litigant.” Travelers Indem. Co. v.
Mayfield, 923 S.W.2d 590, 594 (Tex. 1996); see also Tex. Gov’t Code § 24.016. We



1
    See Tex. Fam.Code § 51.10.
2
    See id. § 107.013.
3
    See Tex. Health & Safety Code § 574.003.

                                               2
conclude that this case does not present exceptional circumstances warranting
appointment of counsel. Therefore, we deny appellants’ motion.

      Appellee’s motion to dismiss the appeal for want of prosecution is granted.
Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM




Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                           3